NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

KENNETH D. FARROW,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, '
Respondent-Appellee.

2012-7074

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2266, Judge William P.
Greene, Jr.

ON MOTION

ORDER

Kenneth D. Farrow moves for a SO-day extension of
tirne, until July 18, 2012, to file his opening brief.

Upon consideration thereof,

IT IS ORDERED THAT:

FARROW V. SI-IINSEKI 2

The motion is granted.

FOR THE COURT

 2 0  /s/ Jan Horbaly
Date Jan Horbaly
Clerk

cc: Kenneth M. Carpenter, Esq.
Nicholas Jabbour, Esq.

321

FILED
COURT OF AP?EALS FOB
u$'T!-IE FEDERAL CIRCU|T

JuN 202012

JAN HUHBALY
CLEHK